Exhibit 10.13

AMENDMENT TO HUMAN RESOURCES AND INTERNAL

COMMUNICATIONS TRANSITION SERVICES AGREEMENT

This AMENDMENT (“Amendment”) to the HUMAN RESOURCES AND INTERNAL COMMUNICATIONS
TRANSITION SERVICES AGREEMENT (“Agreement”) dated November 19, 2011, by and
between MARRIOTT INTERNATIONAL, INC., a Delaware corporation (“MII”), and
MARRIOTT VACATIONS WORLDWIDE CORPORATION, a Delaware corporation (“MVWC”) is
made and entered into on October 26, 2012. Capitalized terms used herein but not
defined shall have the meaning ascribed to them in the Agreement.

WHEREAS, Section 1 of the Agreement provides, in part, that MVWC may terminate
the Agreement for any reason or no reason upon one hundred twenty (120) days
notice to MII.

WHEREAS, Client is currently negotiating a contract for the provision of
outsourcing services, including human resources services, with ADP, Inc., and
anticipates that negotiations, contract execution, testing and implementation
will proceed over the next 90 to 120 days.

WHEREAS, Client desires to ensure that human resources transition services be
delivered in a timely and accurate manner throughout the period of transition
from Service Provider to ADP.

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained in this Amendment, Service Provider and Client hereby agree
that the Agreement be, and hereby is, amended as follows:

 

1. Client may give the notice of termination specified in Section 1 subject to
an extension of the termination date upon further notice by Client on or before
November 16, 2012, to the end of the first, second, third or fourth Marriott
payroll quarter in 2013; provided that, (i) Client maintains its current
platform with AonHewitt for PeopleSoft HR and employee benefits administration
for the period Services are performed under this amendment; (ii) any subsequent
notification by Client shall be subject to the notice period in Section 1; and
provided that (iii) any Services performed after the fourth payroll quarter in
2012 shall exclude the following:

 

  •  

Talent Acquisition Services

 

  •  

Merit and Bonus Processing

 

  •  

Commissions Processing



--------------------------------------------------------------------------------

2. Except as otherwise provided in paragraph 1 above, MII and MVWC mutually
agree that this Amendment does not constitute a waiver of any of their rights
under the Agreement.

 

3. Except as specifically modified by this Amendment, all provisions of the
Agreement remain in full force and effect.

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
written above.

 

MARRIOTT VACATIONS WORLDWIDE CORPORATION By:  

/s/ Michael E. Yonker

  Name:  

Michael E. Yonker

  Title:  

Executive Vice President &

   

Chief Executive Human Resources Officer

MARRIOTT INTERNATIONAL, INC. By:  

/s/ David A. Rodriguez

  Name:  

David A. Rodriguez

  Title:  

Executive Vice President &

   

Chief Executive Human Resources Officer